Citation Nr: 0825137	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-26 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
dependency and indemnity compensation in the calculated 
amount of $29,253, to include the question of whether the 
debt was properly created.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to January 
1976.  His death occurred in July 1995.  The appellant in 
this matter is his surviving spouse.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 determination of the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, denying the appellant's request for waiver of 
recovery of an overpayment of dependency and indemnity 
compensation in the calculated amount of $29,253, and 
concluding as well that the overpayment in question was 
properly created.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The appellant contends, in principal, that the overpayment in 
question was not properly created, as she timely notified VA 
of her change in marital status involving a remarriage in 
October 2001.  The appellant observes that she made telephone 
contact with a VA office Decatur, Georgia, on an unspecified 
date, at which time she spoke to "Joe" who received the 
information about her remarriage and advised her to submit 
documentary evidence in support of that event.  The appellant 
reports that she then mailed her marriage certificate to the 
same VA office located at 1700 Claremont Avenue in Decatur, 
Georgia.  She alleges, in effect, that the VA failed to 
process the information she timely provided and that the 
overpayment was created as a result of the VA's sole 
administrative error.  The question of the validity of the 
overpayment's creation has not been adequately developed or 
adjudicated to this point and further development relating 
thereto is deemed necessary, prior to entry of a final 
administrative decision.  

Accordingly, this matter is REMANDED for the following 
actions:  

1.  The appellant should be contacted in 
writing and requested to furnish further 
details, including the 

approximate date(s), regarding her 
initial communication by telephone with 
VA in an attempt to furnish notice as to 
her remarriage in October 2001, and her 
mailing to VA of documentary evidence of 
her remarriage in October 2001.  

2.  Upon receipt of such information, VA 
should undertake any and all efforts to 
ascertain whether in fact the appellant 
had telephonic communication with a VA 
employee in Decatur, Georgia, regarding 
her October 2001 remarriage, and whether 
she thereafter submitted to the same 
office a copy of a marriage certificate 
regarding her October 2001 remarriage.  
Such should entail a search of telephone, 
correspondence, and incoming mail logs; 
computer systems; office memoranda or 
reports; and medical records of the 
veteran in order to verify the veteran's 
account of her telephone conversation 
with "Joe" at the VA facility in 
Decatur, Georgia, followed by her mailing 
of her marriage certificate regarding her 
October 2001 remarriage to the same 
facility.  Documentary evidence of these 
efforts to obtain the requested 
information should then be added to the 
claims folder.  

3.  Obtain an updated financial status 
report from the appellant outlining all 
of her current monthly income and 
expenses.  

4.  Thereafter, the COWC should address 
the question of the proper creation of 
the overpayment herein at issue, 
including a determination of whether that 
overpayment was created as a result of 
sole VA error by 

virtue of its failure to acknowledge 
timely notification of the appellant's 
remarriage in October 2001 and to adjust 
her award of dependency and indemnity 
compensation accordingly.  If the debt is 
found to have been properly created, then 
the COWC should readjudicate the question 
of the appellant's entitlement to waiver 
of its recovery based on the principles 
of equity and good conscience.  If the 
benefit sought is not granted to the 
appellant's satisfaction, issuance of a 
supplemental statement of the case as to 
the creation and/or waiver issues is 
required, outlining all applicable facts 
and governing legal authority.  The case 
should then be returned to the Board for 
further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the appellant's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  




